DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 05/04/2020, in which, claim(s) 1-20 are pending. Claim(s) 1, 8 and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 05/04/2020 are accepted by The Examiner.

Examiner’s Note
Claim 8 has been analyzed for 35 U.S.C. 101. No 35 U.S.C. 101 deemed necessary since the memory and the processor are defined to be hardware with structures shown in the Figure 5 of the drawings.
Claim 15 has been analyzed for 35 U.S.C. 101. No 35 U.S.C. 101 deemed necessary since the computer readable storage END920150302US1 26 of 28medium is defined in the specification as hardware with structures and excluding transitory signals ([0114]. “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, 

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claim 1 (Lines 5 & 7), claim 8 (Lines 8 & 10), and claim 15 (Lines 8 & 10) limitation “the hashed transaction verifications” should be “the hashed transaction verification[[s]] requests” since the term “hashed transaction verification requests” is previously mentioned in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 2019/0035018 A1) in view of Haleem et al. (US 2019/0208422 A1).
Regarding Claims 1, 8, and 15, Nolan discloses
identifying one or more transaction verification requests from one or more entities ([0210], “The wallet signing authorization 2200 may begin when a e-wallet share S6 2202 in a first device issues a transaction with an approval request 2204”); 
converting each of the one or more transaction verification requests into respective hashed transaction verification requests ([0213], “The e-wallet shares, S1 2208, S2 2210, S3 2212, S3 2214, and S5 2216, may respond by signing the approval request 2204”, i.e. convert each request to hashed request, [0110], “In a transaction 502, transaction contents 504 that include, for example, an amount of funds for the transaction and a target address 506 to which the funds are being sent, are signed 508. The signature 510 may include a hash code of the transaction contents 504 that is encrypted”); 
sending, on a private or anonymizing network, the hashed transaction verifications to an orchestrator ([0106], “an MEC orchestrator”, [0210], “The approval request 2204 may be sent to a private or anonymizing network 2206”, [0211], “The devices hosting the e-wallet shares S1 2208, S2 2210, S3 2212, S4 2214, S5 2216, and S6 2202 may be edge devices, such as smart phones, or may be any number of other devices that may be connected to the anonymizing network 2206, such as ATMs, car networks, fog servers, fog devices, or MEC servers, among many others. The anonymizing network 2206 may be a virtualized device residing in a cloud network, 
decrypting the hashed transaction verifications with the orchestrator ([0106], “an MEC orchestrator”, [0152], “an encryption-decryption engine”, “a hash code” described in [0110] with the orchestrator in [0106]); and 
determining whether information in each of the one or more transaction verification requests match ([0110], “to verify 518 the signature 510 on the transaction 502 before the transaction is committed to a blockchain”, [0112], “The signature 528 may be verified 534 by using a succeeding public key 536 to confirm that the encrypted hash matches the hash of the encrypted contents 522”).
Nolan does not explicitly teach but Haleem teaches
a private or anonymizing network has one or more private, anonymous channels ([0132], “State channels may be off-chain and private, known only to its participants, which means they allow for instant and anonymous transactions within them”),
Nolan and Haleem are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haleem with the disclosure of Nolan. The motivation/suggestion would have been facilitating data transmission using a decentralized consensus network (Haleem, Abstract).

Regarding Claims 2, 9, and 16, the combined teaching of Nolan and Haleem teaches 
wherein the respective hashed transaction verification requests include a public key, and wherein the orchestrator includes a private key (Nolan, [0110], “The owner's public key 516 may be used to verify 518 the signature 510 on the transaction 502”, [0112], “he signature 528 may be generated by encrypting 530 a hash of the encrypted contents 522 using a succeeding private key 532”).

Regarding Claims 3, and 10, the combined teaching of Nolan and Haleem teaches 
wherein the decryption reconverts the hashed transaction verification requests to the one or more transaction verification requests (Nolan, [0112], “The signature 528 may be verified (decrypted) 534 by using a succeeding public key 536 to confirm that the encrypted hash matches the hash of the encrypted contents 522”).

Regarding Claims 4, 11, and 17, the combined teaching of Nolan and Haleem teaches 
identifying that the information in each of the one or more transaction verification requests match; and allowing the processing of the one or more transaction verification requests (Nolan, [0112], “The signature 528 may be verified 534 by using a succeeding public key 536 to confirm that the encrypted hash matches the hash of the encrypted contents 522”, “The multiply encrypted contents of the succeeding transaction 524 may then be committed (allowed) 538 to a blockchain.”).

Regarding Claims 5, 12, and 18, the combined teaching of Nolan and Haleem teaches 
identifying that the information in each of the one or more transaction verification requests do not match (Nolan, [0322], “If at block 4516, the transaction is determined to be fraudulent”, [0472], “if PUF response does not match an expected response”); and 
analyzing each of the one or more transaction verification requests (Nolan, [0321], “a determination is made as to whether the transaction (Tx1) is fraudulent”).

Regarding Claims 6, 13, and 19, the combined teaching of Nolan and Haleem teaches 
identifying which of the one or more transaction verification requests do not match each of the other one or more transaction verification requests (Nolan, [0322], “If at block 4516, the transaction is determined to be fraudulent”, [0472], “if PUF response does not match an expected response”).

Regarding Claims 7, 14, and 20, the combined teaching of Nolan and Haleem teaches 
declining each of the one or more transaction verification requests identified as not matching the other one or more transaction verification requests (Nolan, [0322], “If at block 4516, the transaction is determined to be fraudulent, at block 4520, the transaction is declined”, [0472], “deny the transaction if PUF response does not match an expected response”); and 
removing each of the one or more entities associated with each of the one or more transaction verification requests identified as not matching from the blockchain network (Nolan, [0322], “If at block 4516, the transaction is determined to be fraudulent, at block 4520, the transaction is declined and the method 4500 ends. A message indicating that the transaction has been declined may be displayed by wallet manager on a mobile device or other computing device”, [0117], “it may be quickly deleted”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497